Citation Nr: 0117022	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-20 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pes planus or flat 
feet (claimed as fallen arches).


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
December 1960.

The Board of Veterans' Appeals (Board) denied entitlement to 
service connection for pes planus or flat feet (claimed as 
fallen arches) in a July 1998 decision.  The veteran was 
provided with a corrected decision in November 1998.

This current matter comes to the Board on appeal from a 
September 1999 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied the veteran's application for reopen of 
his claim of entitlement to service connection for pes planus 
or flat feet (claimed as fallen arches).

The veteran has represented himself throughout this appeal.


FINDINGS OF FACT

1.  The Board previously denied entitlement to service 
connection for pes planus or flat feet (claimed as fallen 
arches) in a July 1998 decision; the veteran's pes planus was 
found to be a pre-existing congenital defect that was not 
shown to have been permanently aggravated by military 
service.

2.  The veteran filed a claim for reopen, and the RO 
subsequently requested that he submit any new and material 
evidence that he had in support of his claim in a VA letter, 
dated July 14, 1999.

3.  The veteran has submitted no probative evidence in 
support of his application for reopen within the meaning of 
applicable VA regulations.


CONCLUSIONS OF LAW

1.  The July 1998 Board decision, which denied entitlement to 
service connection for pes planus or flat feet (claimed as 
fallen arches), is final.  38 U.S.C.A. § 7104 (West Supp. 
2000).

2.  The veteran has not submitted new and material evidence 
since the final July 1998 Board decision, and thus the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the circumstances of this case, however, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Here, the RO, via letter, 
specifically informed the veteran that new and material 
evidence must be submitted in order to support his 
application for reopen.  The veteran was thereafter informed, 
in the rating decision and statement of the case, that it was 
his failure to submit additional probative evidence within 
the meaning of the applicable VA regulations that served as 
the basis for the denial of his application for reopen.  To 
date, the veteran has not otherwise indicated that there is 
any additional information that may be available or necessary 
to a decision on this claim.  Therefore, the Board finds that 
the Department has satisfied the duty to assist in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
2098 (2000) (to be codified at 38 U.S.C. § 5103A).

i.  Finality

As noted above, the Board denied entitlement to service 
connection for pes planus or flat feet (claimed as fallen 
arches) in a July 1998 decision.  Specifically, the Board 
found that the veteran's underlying disorder was a congenital 
defect that was not shown to have been permanently aggravated 
by military service.  A subsequent Motion for Reconsideration 
was denied by the Board's Office of the Chairman.  The 
veteran was informed of the Chairman's adverse determination 
by Board letter dated January 12, 1999.  Significantly, the 
letter further instructed the veteran that the Board would 
construe his motion for reconsideration on the basis of 
obvious error as a request for revision of a prior Board 
decision on the ground of clear and unmistakable error (CUE); 
however, a decision with respect to Board CUE was being 
deferred pending promulgation of final regulations.

On April 19, 1999, the Board directed a letter to the veteran 
and asked that he clarify whether he wished to proceed with 
the adjudication of a construed claim of CUE in the July 1998 
Board decision.  The veteran was provided with a copy of the 
final CUE regulations, and was informed that insofar as these 
regulations provide (1) very specific rules that he must do 
to prevail, and (2) that, once a motion for revision based on 
CUE was finally denied, the Board would not consider another 
motion for CUE on that decision.  As such, he was informed 
that, despite what was said in the Board's January 1999 
letter, his motion for reconsideration would be construed as 
a CUE motion unless he or his representative informed the 
Board in writing within 60-days of the date of the letter.  
He was further informed that such notification had to be 
mailed to the Director of Administrative Service at the Board 
in Washington, DC, and it was strongly recommended that he 
enlist the aid of a representative.

On June 7, 1999, the RO received correspondence from the 
veteran specifically referencing the Board's April 1999 
letter.  He indicated that there was "some misunderstanding 
about what I am claiming".  Specifically, the veteran argued 
that his 3rd degree pes planus was asymptomatic prior to 
service and was aggravated therein.  The RO essentially 
construed the correspondence as an application for reopen, 
the claim was subsequently developed on that basis.

As a preliminary matter, the veteran's June 1999 
correspondence will not be accepted as a CUE motion.  The 
veteran failed to comply with the filing requirements for 
Board CUE motions as set forth in 38 C.F.R. § 20.1404(c).  
Indeed, he mailed his correspondence to the RO rather than 
the Board's Director of Administrative Services.  
Additionally, the veteran's correspondence failed to 
specifically set forth clearly and specifically the alleged 
clear and unmistakable error of fact or law in the Board's 
1998 decision.  It is noted that a disagreement as to how the 
facts were weighed or evaluated is specifically listed as an 
example of a situation that does not constitute Board CUE.  
See 38 C.F.R. § 20.1404 (2000).  As noted above, the veteran 
is only afforded one opportunity to file an appropriate Board 
CUE motion.  Therefore, in view of the above-mentioned 
procedural defects, it is in the veteran's best interests 
that his June 1999 correspondence is not construed as a Board 
CUE motion.

In sum, the evidence of record reflects that the Board's 1998 
decision is final and that the veteran filed an application 
for reopen in June 1999.  The veteran should be, and hereby 
is notified, that insofar as an appropriate motion has yet to 
be filed, he is still entitled to file for revision of the 
Board's July 1998 decision on the ground of CUE.  However, it 
is again the Board's strong recommendation that, if he does 
decide to proceed, he enlist the aid of a representative.

ii.  New & Material Evidence

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108. "New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156 (2000) [Emphasis in original]; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet.App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

As noted above, the veteran was specifically informed that he 
had to submit any new and material evidence that he had in 
support of his application for reopen in a VA letter, dated 
July 14, 1999.  To date, however, the veteran has failed to 
submit any evidence which bears directly and substantially 
upon the specific matter under consideration, i.e. that his 
pre-existing congenital pes planus was permanently aggravated 
by military service.

In reaching this conclusion, the Board has considered the 
contentions of the veteran, inasmuch as the veteran is 
offering his own medical opinion and diagnoses, and notes 
that the record does not indicate that the veteran has any 
medical expertise. Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran's assertions of medical causation 
alone are not probative because lay persons (i.e., persons 
without medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).

In view of the foregoing, the Board finds that further 
development of this claim would be futile insofar as the 
veteran has failed to submit probative evidence with respect 
to his application for reopen in spite of being told of the 
necessity to do so. See Franzen v. Brown, 9 Vet. App. 235, 
238 (1996) (the Board is not required to remand an appeal for 
further evidentiary development ". . . in circumstances where 
the performance of that duty would be a futile act").  It is 
now well-settled that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see Gregory v. Brown, 8 Vet. App. 563, 571 (1996); 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993).


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for pes planus or flat feet (claimed as fallen 
arches) is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

